Prospector Funds, Inc. Financial Statements June 6, 2007 (date of organization) through September 4, 2007 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors of Prospector Funds, Inc. We have audited the accompanying statements of assets and liabilities of Prospector Funds, Inc., comprising the Prospector Capital Appreciation Fund and the Prospector Opportunity Fund (the “Funds”), as of September 4, 2007 and the related statement of operations for the period from June 6, 2007 (date of organization) through September 4, 2007.These financial statements are the responsibility of the Funds’ management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statement is free of material misstatement.We were not engaged to perform an audit of the Funds’ internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Prospector Funds, Inc. at September 4, 2007, and the results of its operations for the period from June 6, 2007 (date of organization) through September 4, 2007, in conformity with U.S. generally accepted accounting principles. /s/ Ernst
